Exhibit 10.1

 

 

 

Art’s-Way Manufacturing Co., Inc. (the “Company”)

 

Summary of Compensation Arrangements with Directors

 

Adopted January 27, 2011; Amended July 17, 2014

 

 

 

With the exception of the Chairman of the Board and the Vice Chairman of the
Board, each of the Company’s directors shall receive a base cash retainer of
$30,000 per fiscal year as compensation for services rendered during the fiscal
year.  The retainer shall be paid quarterly in $7,500 installments.  The
Chairman of the Audit Committee shall receive an additional cash retainer of
$5,000 per fiscal year, resulting in a total quarterly payment of $8,750.
Directors may, in accordance with certain timing parameters determined by the
Board, elect to receive fully-vested restricted common stock in lieu of the
aforementioned cash retainers. Any such restricted stock awards shall be granted
on the first day of the month in which cash retainer fees would otherwise be
paid, and the number of shares subject to such awards shall be calculated by
dividing the cash retainer fee otherwise due to the director by the closing
price of Company common stock on the trading day preceding the date of grant,
with the number of shares rounded to the nearest 10 shares. Any such stock shall
be issued under the Company’s 2011 Equity Incentive Plan or, if determined by
the Board, an applicable successor plan approved by the Company’s stockholders.

 

In addition, each director (including the Chair and Vice Chair) will receive an
automatic grant of non-qualified stock options to purchase 2,000 shares of the
Company’s common stock on the date of their election to the board occurring as
of each Annual Meeting of Stockholders. Such options shall be issued pursuant
to, and in accordance with the terms of, the Company’s 2011 Equity Incentive
Plan or, if determined by the Board, an applicable successor plan approved by
the Company’s stockholders. Such options shall have a ten-year term and be
immediately exercisable at a price equal to the grant-date fair market value (as
defined in the applicable Equity Incentive Plan).

 

The Chairman of the Board and Vice Chairman of the Board shall receive base cash
compensation of $150,000 and $70,000, respectively, per fiscal year, which shall
be paid in equal quarterly installments.  The Compensation and Stock Option
Committee shall make recommendations to the Board, and the Board shall review
and make a final determination of the appropriate amounts and terms of such
payments on a periodic basis and, as they deem appropriate and in the best
interest of the Company, may make amendments in a separate policy or agreement
with the Chairman and/or Vice Chairman (as applicable).

 

In addition to the base cash compensation and the non-qualified stock options
above, each of the Chairman of the Board and Vice Chairman of the Board are
eligible to receive discretionary cash incentive payments based on their
leadership and consulting contributions and actual Company performance
(operationally and fiscally) during the applicable fiscal year.  The cash
incentives, if any, shall be payable in accordance with the terms recommended by
the Compensation and Stock Option Committee and established by the Board.

 

The Company shall also reimburse all directors for out-of-pocket expenses
related to their attendance at board meetings and performance of other services
as Board members.

 

If any individual ceases to serve as director for any reason during the fiscal
year, or if a new director is elected after the fiscal year has commenced, his
or her applicable cash retainer shall be pro-rated accordingly.

 